Citation Nr: 0816592	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to June 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2005, a hearing 
was held before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the veteran's 
claims file.  In June 2007, the case was remanded for 
additional development.  


FINDINGS OF FACT

1.  A psychiatric disability was not noted when the veteran 
was examined for enlistment; however, clear and unmistakable 
evidence shows that anxiety reaction, severe with depression, 
and incipient schizophrenia, preexisted the veteran's active 
service. 

2.  There is clear and unmistakable evidence that the 
veteran's preexisting psychiatric disability did not increase 
in severity during his active service; his current variously 
diagnosed psychiatric disability, to include bipolar 
disorder, is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disability, to include bipolar disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.304, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  October 2004 and July 2007 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the July 2007 letter 
informed the veteran of disability rating and effective date 
criteria.  The claim was readjudicated after all critical 
notice was issued, and development sought by the Board was 
completed.  See October 2007 Supplemental Statement of the 
Case.  The veteran is not prejudiced by this process, and it 
is not alleged otherwise.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in 
December 1982 and July 2007.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

Private treatment records from John Peter Smith Hospital show 
that prior to service, in April 1964, the veteran was treated 
for a gunshot wound to the head.  From February to March 1966 
he was hospitalized for psychiatric evaluation; anxiety 
reaction, severe with depression, and incipient schizophrenia 
were diagnosed.  

The veteran's February 1967 service entrance examination 
report and report of medical history at the time are silent 
for complaints, findings, or diagnosis of psychiatric 
disability.  In associated medical history he specifically 
denied depression and previous psychiatric hospitalization.  
The only hospital treatment noted was the April 1964 gunshot 
wound surgery.  

The veteran's SMRs show that he was seen on three occasions 
for psychiatric evaluation.  On December 1967 examination, 
there was no evidence of psychosis, disabling neuroses, or 
significant depression; passive dependent personality was 
diagnosed and the veteran was recommended for an 
administrative discharge.  On January 1968 examination, it 
was felt that the veteran's serious domestic problems were 
contributing to his state of mind; the previous diagnosis was 
confirmed.  In April 1968, he was evaluated for an 
administrative discharge.  He reported difficulty adjusting 
and adapting to service.  No evidence of neuroses, psychosis, 
or organic brain disease was found, and passive dependent 
personality was diagnosed; it was felt that psychiatric 
treatment or hospitalization was not necessary.

Private treatment records from John Peter Smith Hospital show 
that the veteran was hospitalized on three different 
occasions: schizoaffective disorder was diagnosed during a 
May to June 1972 hospitalization; character disorder was 
diagnosed during a March to April 1977 hospitalization; and 
bipolar disorder was diagnosed during a November to December 
1981 hospitalization.

August 1975 to April 1985 treatment records from Tarrant 
County Mental Health/ Mental Retardation Services (MHMRS) 
show, at various times, the following diagnoses: depression, 
schizoaffective disorder, manic depression, and bipolar 
disorder, depression.

Private treatment records from Wichita Falls State Hospital 
show that the veteran was hospitalized on three different 
occasions: manic-depressive illness, depressed type was 
diagnosed during an April to August 1977 hospitalization; 
major depression recurrent, with melancholia was diagnosed 
during an April to July 1981 hospitalization; and major 
depression with melancholia was diagnosed during an April 
1982 to December 1983 hospitalization.

A May 1977 letter from Dr. A.G.B. recounted the veteran's 
report of the problems he experienced in service, and 
diagnosed manic-depressive illness, depressive type.  The 
psychiatrist noted that the veteran may have become maniacal 
for short periods of time during his life, but that it was 
not an outstanding feature.  He could not comment on how the 
veteran's military service tied in with his illness.

On December 1982 VA examination, passive dependent traits 
were apparent with suggestions of schizoid-type symptoms.  
However, these were overshadowed by the manic depressive 
bipolar psychoses.  The veteran was also found to be unstable 
with recurrent episodes of depression with suicidal thoughts.  
Major affected disorder, bipolar in nature; chronic and 
recurrent, was diagnosed.  It was noted that manic depressive 
psychosis with passive dependent personality had been 
formerly diagnosed.

August 1981 to December 2003 treatment records from Tarrant 
County MHMRS show that the veteran was counseled and treated 
for anxiety and depression.  Axis I diagnoses were bipolar 
disorder, depression; alcohol dependent; and cannabis 
dependent.  Axis II diagnosis was personality disorder.

At the veteran's August 2005 DRO hearing, he testified that 
he experienced depression in service; therefore, he believes 
the passive dependent personality was a misdiagnosis.  He 
stated further that he had been treated for depression prior 
to service, and that the level of his in-service depression 
was about the same as those experienced prior to service.

On July 2007 VA examination, the examiner found that the 
veteran reported significant manic and depressive symptoms 
consistent with classic bipolar I disorder.  On mental status 
examination his affect showed very mild depression though 
mania was not noted.  The Minnesota Multiphasic Personality 
Inventory - II test was administered and though it indicated 
that the veteran presented himself in a very negative light 
with reports of severe pathology, there were also indications 
of exaggerated symptoms, and the test was rendered invalid.  
After interviewing the veteran, a mental status examination, 
psychological testing, and a review of records, the examiner 
determined the following: Axis I diagnoses were bipolar I 
disorder, most recent episode depressed, and polysubstance 
abuse.  Axis II diagnosis was personality disorder not 
otherwise specified.  Axis IV stressors included problems 
with primary support group, social environment, unemployment, 
and economic and legal problems.  The examiner noted that the 
veteran had a strong family history for both bipolar disorder 
and polysubstance abuse, and there was likely genetic 
etiology with multiple stressors in his teenage years and 
throughout his adult life precipitating onset of these 
conditions.  He did not see evidence of any current 
psychiatric disability first manifesting in service as there 
was documentation of preexisting depression.  He also noted 
that the veteran described experiencing manic symptoms in 
childhood with evidence of passive dependent personality 
traits in his teenage years.  The examiner opined that 
military service did not worsen the veteran's preexisting 
mental health conditions, especially considering that he 
required hospitalization during his teenage years but not 
during service.  As for the veteran's passive dependent 
personality traits, the examiner found that they were 
preexisting characterological issues that have caused the 
veteran problems throughout his life, and not just during 
service.
C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A psychiatric disability was not noted when the veteran was 
examined for service entrance.  Consequently, he is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  

The record contains clear and unmistakable evidence that a 
psychiatric disorder preexisted the veteran's service.  
February to March 1966 treatment records from John Peter 
Smith Hospital show he was hospitalized, and that anxiety 
reaction, severe with depression, and incipient schizophrenia 
was diagnosed.  This evidence clearly and unmistakably 
establishes that a psychiatric disability preexisted the 
veteran's active service.

The veteran's SMRs show that he was seen on three occasions 
for psychiatric evaluation; psychosis, disabling neuroses, 
and significant depression were not noted and passive 
dependent personality was diagnosed.  

By regulation, service connection may not be granted for a 
congenital or developmental disorder or for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  [However, 
service connection may be granted for acquired psychiatric 
disability that is "superimposed" on a personality disorder 
during service.  38 C.F.R. §§ 4.9, 4.127; see Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).]  Hence, regardless of the character or 
the quality of the evidence the veteran may submit, a 
strictly developmental defect, to include as pertinent here a 
personality disorder, cannot be recognized as a compensable 
disability, and the claim of service connection for such 
disability must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The veteran alleges that he was misdiagnosed in service, and 
that the symptoms he experienced were related to depression, 
which preexisted service and was aggravated by service.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
See 38 C.F.R. § 3.306(b).  Whether a disability increased in 
severity is in large measure a medical question.  Here, not 
only is there no medical evidence during service showing an 
increase in severity of the veteran's psychosis, but there is 
also no competent postservice (medical) evidence suggesting 
that the veteran's preexisting psychiatric disability 
increased in severity during, or as a result of, his service.  

Significantly, the veteran's SMRs note that he did not 
display symptoms of psychosis, disabling neuroses, or 
significant depression.  In April 1968, it was noted that he 
did not require psychiatric treatment or hospitalization.  
The veteran's extensive postservice treatment records only 
note his variously diagnosed psychiatric disabilities, and 
report treatment of such disabilities; there is nothing in 
these records that suggest the veteran's preexisting anxiety 
reaction, severe with depression, and incipient schizophrenia 
diagnosed before service increased in severity during/were 
aggravated by his service, or that his current bipolar 
disorder might be related to his service.  

In a May 1977 letter, the veteran's psychiatrist, Dr. A.G.B., 
stated he could not comment on how the veteran's military 
service tied in with his present illness.  Therefore, the 
only medical opinion in the record that specifically 
addresses the question of whether the veteran's current 
psychiatric disability may have been caused by or aggravated 
by an etiological factor in service is the report of the July 
2007 VA examination.  

The July 2007 VA examiner diagnosed bipolar disorder and 
personality disorder not otherwise specified.  Noting the 
veteran's strong family history of bipolar disorder and 
likely genetic etiology with multiple stressors in his 
teenage years and throughout his adult life precipitating 
onset of these conditions, as well as documented 
hospitalization for a psychiatric disability prior to 
service, the examiner concluded that the veteran's current 
bipolar disorder did not first manifest in service.  He also 
opined that the veteran's military service did not worsen his 
preexisting psychiatric disabilities as he required 
hospitalization during his teenage years, but not during 
service.  As for the veteran's passive dependent personality 
traits, the examiner found that these were preexisting 
characterological issues that have caused him problems 
throughout his life, and not just during service.  [Notably, 
as discussed above, by regulation, service connection may not 
be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.]  

As these opinions were by a psychologist (who would be 
qualified to provide it), were based on a review of the 
record, and included an explanation of the rationale for the 
opinions, they have substantial value.  And because there is 
no competent evidence to the contrary, they are persuasive.  

The veteran's own statements relating his current bipolar 
disorder to his service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's preexisting psychiatric disability increased in 
severity during, or as a result of his service, or that other 
acquired psychiatric disability had its onset in service.  
Accordingly, the claim must be denied.



ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include bipolar disorder, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


